t c summary opinion united_states tax_court neal c evans petitioner v commissioner of internal revenue respondent docket no 1263-12s filed date neal c evans pro_se craig a ashford for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise noted section references are to the internal_revenue_code applicable for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not renewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal_income_tax plus a penalty under sec_6662 for each year the primary issue for decision is whether certain expenses petitioner reported on his tax returns are deductible as ordinary and necessary expenses of a trade_or_business background some of the facts have been stipulated and are so found at the time of filing the petition petitioner resided in utah in and petitioner was employed full time with a pest control company from which he received an annual salary of approximately dollar_figure on the side and apart from his employment petitioner provided limited consulting services side activity relating to pest control on a dairy farm in snowville utah approximately miles from magna utah where he lived petitioner’s side activity generated total gross_income of dollar_figure for and dollar_figure for in his side activity petitioner apparently provided consulting services only to one client --the dairy farm in snowville petitioner did not maintain any credible books_and_records relating to his side activity on his and federal_income_tax returns petitioner described his side activity as food consultant and he reported gross_income therefrom of only dollar_figure for and dollar_figure for on schedules c profit or loss from business attached to his tax returns petitioner reported the following business_expenses relating to his side activity expense advertising car and truck commissions and fees contract labor depreciation sec_179 insurance interest--other legal and professional office rental of vehicle and machinery rental of other business property travel meals and entertainment travel repairs and maintenance supplies taxes and licenses utilities other total dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition on his tax_return petitioner reported deductible business_expenses of dollar_figure for returns and allowances and dollar_figure for business use of his home on his return petitioner reported deductible business_expenses of dollar_figure for returns and allowances and dollar_figure for business use of his home on audit respondent disallowed all of the expense deductions petitioner claimed on his tax returns relating to his side activity in excess of the income received therefrom on the grounds that petitioner’s side activity did not constitute a trade_or_business and also on the ground that petitioner had not substantiated the expenses relating thereto at trial without conceding that petitioner substantiated the expenses in dispute respondent argues only that petitioner’s side activity did not constitute a trade_or_business discussion with regard to an activity that does not constitute a trade_or_business or is not otherwise engaged in for profit taxpayers are limited to deductions equal to the amount of income from the activity sec_183 and b whether an activity is to be treated as a trade_or_business on the one hand or as a not-for-profit activity on the other hand depends on the particular facts and circumstances 480_us_23 under the regulations among factors to consider are the manner in which the taxpayer conducted the activity the regularity of the activity the expertise of the taxpayer the time and effort expended in the activity the taxpayer’s history of income or losses from the activity and elements of personal pleasure see sec_1_183-2 income_tax regs with regard to the relevant factors petitioner has the burden_of_proof because he does not qualify under sec_7491 for a shift to respondent of the burden_of_proof see rule a petitioner has not established that he conducted his side activity as a trade_or_business petitioner’s testimony and other evidence were much too vague and inadequate to support a finding that his side activity constituted a trade_or_business petitioner claims to have had a written business plan but no such plan was produced at trial petitioner offered no written evidence of any marketing efforts of advertising or of profit projections with regard to large expenses reported for a home_office at trial petitioner admitted his calculation of approximately dollar_figure for was significantly in error and he provides no credible_evidence for the business use of any portion of his home we conclude that petitioner is not entitled to business_expense deductions for any of the reported expenses respondent disallowed sec_6662 and b imposes a penalty on the portion of a tax underpayment attributable to a taxpayer’s negligence negligence is defined as a failure to make a reasonable attempt to comply with the internal_revenue_code and as a lack of due care in preparation of a tax_return sec_6662 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir alternatively sec_6662 and b imposes a penalty on a substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on a return or dollar_figure as a result of our holding in which we sustain respondent’s deficiency determinations against petitioner respondent has satisfied his burden of production with regard to the sec_6662 penalties respondent determined against petitioner sec_7491 tyson v commissioner tcmemo_2009_176 petitioner has not offered credible_evidence or arguments against imposition of the sec_6662 negligence penalties see 116_tc_438 and we sustain respondent’s penalty determinations against petitioner for and to reflect the foregoing decision will be entered for respondent
